Citation Nr: 0736556	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-31 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right foot 
painful heel pad with plantar fasciitis.  

2.  Entitlement to service connection for periodontitis, 
claimed as gum disease.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for sinusitis.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1975 and from October 2004 to March 2006, with intervening 
reserve service.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) during a September 2007 videoconference hearing.  
A transcript is in the claims file.  

During the September 2007 hearing, the veteran noted that he 
had not yet received any rating decision concerning eye 
claims.  He also expressed a desire for increased evaluations 
for his service-connected right knee, left knee and right 
shoulder disabilities.  None of these issues are before the 
Board.  The Board refers them to the RO for appropriate 
action.  

The issue of entitlement to service connection for 
periodontitis, claimed as gum disease, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent medical evidence reflects that the veteran 
incurred a right foot painful heel pad with plantar fasciitis 
while on active duty.  

2.  The competent medical evidence reflects that the veteran 
did incur hemorrhoids during his initial period of active 
duty.  

3.  The competent medical evidence reflects that the veteran 
did not incur or aggravate sinusitis while on active duty.  


CONCLUSIONS OF LAW

1.  Service connection for a right foot painful heel pad with 
plantar fasciitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Service connection for hemorrhoids is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With respect to the veteran's claims for service connection 
for a right foot disability and hemorrhoids, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

With respect to the veteran's claim for service connection 
for sinusitis, the VCAA duty to notify was satisfied by way 
of a letter sent to the appellant on March 17, 2006, that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, VA provided notice in 
May 2006 addressing the pertinent rating criteria and 
effective date provisions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In written correspondence and hearing testimony, the veteran 
has failed to notify VA of any outstanding treatment records 
that would be relevant to his claim for service connection 
for sinusitis.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, a VA examination was conducted in April 2006.  
VA need not conduct an additional examination because the 
information and evidence of record, as set forth and analyzed 
below, contains sufficient competent medical evidence to 
decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.      

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was provided an opportunity 
to set forth his contentions during the videoconference 
hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded a VA medical examination in April 
2006.  Significantly, the veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's Reserve service medical records show that he 
indicated pain in the right foot on a May 2000 Initial 
Medical Review - Annual Medical Certificate.  

In January 2005, while on active duty the veteran complained 
of right heel/plantar pain of two months' duration, that 
increased with severity and was not worse in the morning, 
that started with new boots.  The pertinent assessment was 
pes planus.  An individual sick slip dated in February 2005 
reflects that the veteran was to continue a soft shoe profile 
and restrict his activity  A March 2005 treatment note 
provides that the veteran was taking ibuprofen and had a soft 
shoe profile, that had not helped.  The pertinent assessment 
was plantar fasciitis.  Several days later, the veteran again 
sought treatment and noted he was having trouble from his 
boots as the day progressed.  The pertinent diagnosis was 
plantar fasciitis.  The plan was to continue to soft shoe 
profile.  In June 2005, he was diagnosed with chronic foot 
pain.  A December 2005 Report of Medical Assessment provides 
that the veteran had right plantar fasciitis worsened during 
his deployment due to walking on rocks.  

The Board finds that these service medical records are 
probative evidence that the veteran had plantar fasciitis of 
the right foot while on active duty.  

The report of a post-service March 2006 VA orthopedic 
examination provides that it is based on a review of the 
veteran's records.  The veteran reported that he began having 
feet problems in Iraq while wearing a certain pair of combat 
boots.  After his boots were changed, his feet improved but 
continued to hurt, mainly the right one in the arch.  

The examination report provides all pertinent physical 
findings in detail.  The pertinent impression was right foot 
painful heel pad with plantar fasciitis.  

The Board finds that the March 2006 VA examination, dated 
shortly after the veteran's separation from service, is 
evidence that he incurred a right foot painful heel pad with 
plantar fasciitis while on active duty.  

In light of the foregoing, the Board simply finds that 
service connection for right foot painful heel pad with 
plantar fasciitis is warranted.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Turning to the veteran's claim for service connection for 
hemorrhoids, his October 1970 enlistment examination shows 
that clinical evaluation of the anus and rectum normal.  He 
was treated for hemorrhoids in June 1971.  The report of his 
May 1974 separation medical examination provides that he had 
an asymptomatic external hemorrhoid at 8 o'clock [left side].

A January 1991 Reserve medical report provides that the 
veteran complained of piles for the major part of his life.  
A January 1996 Reserve report of medical examination provides 
that the veteran had some external skin tags, no definite 
hemorrhoids and no rectal abnormalities.  

Overall, the veteran's active duty and reserve service 
medical records support his claim.  They show that he first 
had hemorrhoids during his first period of active duty, and 
the hemorrhoids continued during his Reserve service.  

Post service VA records include a March 2006 VA examination.  
The report notes hemorrhoids surgery during active duty and 
recent irritation and rectal tags.  Physical examination 
revealed a palpable internal hemorrhoid on the left side.  
The pertinent assessment was rectal irritation, chronic with 
hemorrhoids.  

In sum, the evidence shows that hemorrhoids were manifested 
during the veteran's first period of service, that he 
continued to have complaints of hemorrhoids during his 
reserve service, and that current medical records show that 
he continues to have hemorrhoids.  In light of the foregoing, 
the Board finds that service connection for hemorrhoids is 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Turning to the veteran's claimed sinusitis, he denied 
sinusitis on an active duty report of medical history dated 
in May 1974, and on Reserve reports of medical history dated 
in April 1986, April 1990, March 1991 and January 1996.  His 
active duty service medical records reflect that in February 
2005 he complained of a runny nose at night.  He had nasal 
congestion and swollen nasal passage.  The plan was to use 
antihistamine - decongestion, Allegra, and Sudafed for 
congestion.  

The Board finds that the veteran's service medical records 
provide no support for his claim.  They show no diagnoses of 
sinusitis.  In fact, they show that the veteran denied 
sinusitis on several occasions during active duty and Reserve 
service.   

Post-service VA Emergency room discharge instructions reflect 
that in March 2006 the veteran was treated and given the 
diagnosis of sinusitis.

The report of an April 2006 VA sinus examination provides 
that the veteran complained of nasal congestion since March 
2005, when he was in Iraq.  He noted he went to the clinic 
for treatment in Iraq once or twice, and was treated with 
nasal steroids.  The veteran presented to the emergency room 
at the Little Rock VA Medical Center in March 2006 with acute 
complaints of maxillary pressure, pain and congestion.  He 
improved after medicine and had not returned.  The veteran 
said that he had no problems with sinuses until Iraq.  

The examination report provides all pertinent physical 
findings in detail.  The impression was see paranasal sinus 
X-rays; recent acute sinusitis symptoms, treated; and 
possible chronic sinus ostia obstruction, review sinus X-
rays.  The corresponding X-ray report provides an impression 
of possible mild crowding of the right maxillary sinus that 
could represent mild sinusitis.  In a discussion section, the 
VA examiner repeated that the veteran denied sinus problems 
prior to Iraq, where he developed nasal congestion.  The 
veteran noted that it had been intermittent since then.  

The veteran's post-service VA treatment records and 
examination report do not support his claim.  They show only 
that the veteran had post-service sinusitis approximately one 
year after service, that resolved with treatment.  The April 
2006 X-ray found, at most, possible mild sinusitis.  The 
veteran has submitted no subsequent medical records showing 
complaints, symptoms, findings or diagnoses of sinusitis.  
Moreover, the VA medical records do not link the veteran's 
post-service resolved, or possible mild, sinusitis to his 
service.  In this regard, the Board finds it significant that 
while the VA examiner acknowledged the veteran's belief that 
he incurred sinusitis while in Iraq, the VA examiner did not 
endorse this theory.  

In sum, there is no objective medical evidence etiologically 
linking the veteran's sinus complaints, symptoms, findings or 
diagnoses to his active military service.  See Espiritu v 
Derwinski, 2 Vet. App. 492, 494 (1992); Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. 
Brown, 13 Vet. App. 230 (1999).  

With respect to the veteran's own contentions as to service 
connection, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu, supra (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Nevertheless, to the extent that the veteran is able to 
observe continuity of sinusitis symptoms since service, his 
opinions are outweighed by the service medical records (which 
do not show a diagnosis of sinusitis) and the lack of 
probative medical evidence linking any current sinusitis to 
his service.  

Therefore, for all the foregoing reasons, service connection 
must be denied for sinusitis.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right foot painful heel pad with 
plantar fasciitis is granted.

Service connection for hemorrhoids is granted.

Service connection for sinusitis is denied.


REMAND

A preliminary review of the record indicates that the issue 
of service connection for service connection for 
periodontitis, claimed as gum disease, requires additional 
development.  

As discussed above, statutes and regulations require that VA 
assist a claimant in obtaining evidence.  Such assistance 
includes obtaining medical records that are necessary to make 
a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159(c)(1).  

During the September 2007 videoconference hearing, the 
veteran clarified that his claim for service connection for 
periodontitis, claimed as gum disease, encompassed a claim 
for treatment of the teeth and gums.  VA has not provided the 
veteran adequate notice of VA's duty to notify and assist him 
with the development of this claim.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As the veteran does not 
have a representative, the Board finds that the possibility 
of prejudice due to VA's failure is even greater in this 
case.  Thus, this claim requires additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) concerning his dental claim, 
periodontitis for treatment purposes:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.
(5) provide the veteran with an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, readjudicate the issue of 
entitlement to service connection for 
periodontitis, claimed as gum disease, to 
include VA treatment of the teeth and 
gums.  If the benefit sought on appeal 
remains denied, provide the veteran with 
an SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
dental claims.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
K. OSBORNE  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


